                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                          October 16, 2019
                            UNITED STATES DISTRICT COURT
                                                                                         David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

DMAN THOMAS, Individually and on Behalf          §
of Similarly Situated Individuals,               §
                                                 §
       Plaintiffs,                               §
                                                 §
v.                                               §            CIVIL ACTION H-19-1941
                                                 §
ARGOS USA, LLC,                                  §
                                                 §
       Defendant.                                §


                            MEMORANDUM OPINION AND ORDER

       Pending before the court are (1) a motion for conditional certification filed by plaintiff Dman

Thomas (Dkt. 5); and (2) a motion to dismiss Thomas’s collective action claims filed by defendant

Argos USA, LLC (“Argos”) (Dkt. 12). After considering the motions, the response to the motion

for conditional certification, and applicable law, the court is of the opinion that the motion for

conditional certification (Dkt. 5) should be DENIED, and the motion to dismiss the collective action

claims asserted in Argos’s complaint (Dkt. 12) should be GRANTED.

                                I. BACKGROUND AND ANALYSIS

       This is a Fair Labor Standards Act (“FLSA”) case brought by Thomas on behalf of himself

and other similarly individuals. Dkt. 1. Thomas was a plant supervisor for defendant Argos USA,

LLC (“Argos”), which is a business that produces and distributes cements and aggregates. Id. His

duties included performing “batch man” duties and working the machine that mixes concrete. Id.

He also performed work as a driver and timekeeper and occasionally disciplined employees. Dkt. 5.

He claims that he was misclassified as exempt from overtime and that he regularly worked more than

forty hours a week but did not receive overtime pay. Id. He also contends that there were similarly
situated employees who did not receive overtime pay. Id. He therefore brought this lawsuit seeking

overtime pay under the FLSA for himself and those similarly situated. Id.

       In his motion for conditional certification, Thomas contends that he knows other plant

supervisors who were paid under the same scheme without receiving overtime pay. Dkt. 5. He

contends that “the evidence at this stage demonstrates that all Plant supervisors were similarly

situated with respect to their working conditions and claims or potential claims against Defendants.”

Id. However, he does not attach an affidavit or any evidence to his motion.

       Argos argues that (1) the motion for conditional certification must be denied because it seeks

to certify an identical class that was subject to a court-approved settlement in Joseph Soileau, Jr.,

et al. v. Argos USA, LLC, N. 4:18-cv-000848 (S.D. Tex. 2019) (Atlas, J.)1; and (2) Thomas provides

no declarations or other evidence to support his request for a nationwide class. Dkt. 15. The court

agrees that the motion should be denied for the second reason alone and thus need not even consider

the first reason. This court has consistently required a showing that other similarly situated

individuals want to opt in to the lawsuit. See, e.g., Thomas v. Huntleigh, No. H-16-3648, 2018 WL

560403 (S.D. Tex. Jan. 25, 2018) (Miller, J.); Harron v. Peveto Cos., Ltd., No. H-15-766, 2016 WL

3166850, at *2 (S.D. Tex. June 7, 2016) (Miller, J.). Thomas has provided no affidavit or otherwise

shown that others desire to join this lawsuit.2 Thomas’s motion for conditional certification is

therefore DENIED.




       1
          Argos contends that Thomas would have received notice of the Soileau settlement and
that any putative class member in this case would be identical to the putative class members in
Soileau.
       2
         It is possible that there is no evidence of others desiring to opt in because those that
wished to join a collective action already did so when the Soileau case was being litigated.
                                                  2
       Argos presents similar arguments in its motion to dismiss Thomas’s collective action

allegations. It contends that Thomas has failed to adequately describe the putative class members’

job titles, job descriptions, or other information to evidence that they are similarly situated to

Thomas. Dkt. 13 (discussing Dkt. 1). Argos filed its motion to dismiss the collective action claims

on August 12, 2019, and Thomas did not respond to the motion. Under Southern District of Texas

Local Rule 7.4, a motion to which the opposing party fails to respond is treated as unopposed. S.D.

Tex. L.R. 7.4. Additionally, the collective action allegations in the complaint do not plausibly

indicate that there are other similarly situated individuals who wish to join a collective action. See

Dkt. 1. Instead, Thomas conclusorily asserts, “upon information an belief,” that other “similarly

situated” employees worked in excess of forty hours and did not receive overtime pay. See id.

Thomas does not provide job titles or locations for these allegedly similarly situated employees, and

the proposed class definition broadly includes “all persons who . . . worked at any business that was

owned, operated, and/or acquired by Defendant, who were not paid overtime . . . .” Id. These

allegations do not meet the Twombly/Iqbal standard of stating a plausible claim for relief with regard

to the putative class members. See Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937 (2009)

(“[T]he pleading standard Rule 8 announces does not require ‘detailed factual allegations,’ but it

demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”); id.

(“Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

do not suffice.”); Bell Atl. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955 (2007) (“[W]e do not

require heightened fact pleading of specifics, but only enough facts to state a claim to relief that is

plausible on its face. Because the plaintiffs here have not nudged their claims across the line from

conceivable to plausible, their complaint must be dismissed.”). Accordingly, Argos’s motion to

dismiss the collective action allegations (Dkt. 12) is GRANTED.
                                                  3
                                     II. CONCLUSION

      Thomas’s motion for conditional certification (Dkt. 5) is DENIED.

      Argos’s motion to dismiss the collective action claims (Dkt. 12) is GRANTED. The claims

Thomas brings on behalf of similarly situated individuals are DISMISSED WITHOUT PREJUDICE.

      Signed at Houston, Texas on October 16, 2019.




                                          ___________________________________
                                                      Gray H. Miller
                                              Senior United States District Judge




                                             4
